
	

114 HR 2193 IH: VA Employee Fairness Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2193
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2015
			Mr. Takano (for himself, Mr. Pocan, Miss Rice of New York, Mr. Schiff, Mr. Van Hollen, Mr. Cooper, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to modify authorities relating to the collective bargaining
			 of employees in the Veterans Health Administration.
	
	
 1.Short titleThis Act may be cited as the VA Employee Fairness Act of 2015. 2.Modification of authorities on collective bargaining of employees of the Veterans Health AdministrationSection 7422 of title 38, United States Code, is amended—
 (1)by striking subsections (b), (c), and (d); and (2)by redesignating subsection (e) as subsection (b).
			
